Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Ishiguro publication wherein it discloses a vehicle control device that automatically controls a speed of a vehicle, the vehicle control device (see Figs. 1 - 4, ¶0005 - ¶0007, and ¶0018.  See Figs. 1 – 2.  Ishiguro teaches a vehicle automatic speed control system, consistent with the Applicant’s disclosure, wherein fuel consumption is suppressed as automatic driving is performed according to vehicle speed profile generation device 1) comprising a processor configured to: 
an acceleration/deceleration pattern setting unit that sets a plurality of acceleration / deceleration patterns including acceleration and deceleration in a traveling scheduled zone (see ¶0002, ¶0016 - ¶0026, and ¶0042.  In particular, see Fig. 3 ~ process method steps S001 - S006.  See ¶0019, ¶0023, ¶0026, and ¶0042.  Ishiguro teaches predetermined shift patterns perform to a plurality of acceleration / deceleration patterns per road links requiring speed up and / or slow down operation of the vehicle velocity / acceleration.  Traveling scheduled zones are taught as “signalized intersections or temporary stop points” where the vehicle must comply to accelerations and / or decelerations necessary to comply with the rules of the road prescribed by these particular traveling scheduled zones), and 
sets the speed to be the same in a region between an acceleration region and a deceleration region.  (See Fig. 3 - 4 ~ process method steps S011, ¶0047 - ¶0050.)

Kuroda’s work presents a vehicle drive control system wherein a vehicle’s route up to a destination is divided into a plurality of sections, while prescribing and administering a vehicle speed profile based upon the road condition of the route, and the driving history of a driver. Operation schedules of an engine and a motor for each section are set, so that fuel consumption up to the destination is minimum, on the basis of the vehicle speed profile and the fuel consumption characteristic of the engine.
Kuroda further teaches a system wherein each acceleration/deceleration pattern based on traveling history in the traveling scheduled zone.  (See Figs. 1 - 9, ¶0005 - ¶0007, and ¶0029 - ¶0030.  In particular, see Fig. 6 ~ process method steps 3 - 4.  See Fig. 8 and ¶0029 - ¶0030, operation history recording device 35, uses historical vehicle traversing data through a region to develop speed profiles for specific zones within that area, which may include traffic lights or intersections.)
However, the prior art does not teach, or suggest every element of independent claim 1. As such, a person skilled in the art would not modify Ishiguro in view of Kuroda, or any other combination thereof, to provide the method wherein the at least one statistical representative value includes a statistical representative value of number of times the vehicle has fallen below a set lower limit speed, and 
a statistical representative value of a stop time at which the vehicle has fallen below the set lower limit speed of the traveling history, and 
wherein the acceleration and the deceleration included in the plurality of acceleration/deceleration patterns are based on predetermined design parameters associated with a vehicle.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein the at least one statistical representative value includes a statistical representative value of number of times the vehicle has fallen below a set lower limit speed, and 
a statistical representative value of a stop time at which the vehicle has fallen below the set lower limit speed of the traveling history, and 
wherein the acceleration and the deceleration included in the plurality of acceleration/deceleration patterns are based on predetermined design parameters associated with a vehicle.  
In particular, the prior art is silent in teaching, or suggesting a method wherein a statistical representative value of a stop time at which the vehicle has fallen below the set lower limit speed of the traveling history. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                        

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661